Citation Nr: 1644433	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  15-26 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 USCA § 1151 for residuals of right hip replacement surgery.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from April 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in October 2015 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not manifest additional disability as a result of right hip replacement surgery at a VA medical treatment facility.




CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 U.S.C.A. §  1151 for residuals of right hip replacement surgery have not been met.  38 U.S.C.A. §§  1151, 1701(3)(A), 5107 (West 2014); 38 C.F.R. §§ 3.361 , 3.800 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in February 2011 and January 2016 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in October 2015 in order to obtain outstanding private treatment records and to obtain an addendum to a June 2015 VA examination report.  Thereafter, in January 2016, the AOJ notified the Veteran of the additional private medical records requested and provided him with the necessary authorization and release forms so that the requested records could be obtained.  The Veteran did not provide any additional records or return the necessary forms so that the AOJ may obtain the records.  Additionally, an addendum to the June 2015 VA examination report was provided in August 2016.   As such, the Board finds that the AOJ has substantially complied with the remand directives, and no further action is necessary.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 
	
Compensation Benefits Pursuant to the Provisions of 38 U.S.C.A. §  1151

The Veteran asserts that he has developed a disability manifested by residuals of right hip replacement surgery that was conducted on October 8, 2008, at a VA Medical Facility in Gainesville, Florida.  Specifically, he contends that the omission of certain special exercises that should have been prescribed resulted in his hamstrings shortening, which in turn prevents him from straightening his legs to ambulate.

Under 38 U.S.C.A. §  1151, compensation shall be awarded for a qualifying 
additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. §  1151 (West 2014); 38 C.F.R. § 3.358 (2015). 

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361 (b) (2015). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361 (c)(1) (2015). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2) (2015).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3) (2015). 
The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361 (d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361 (c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361 (d)(1) (2015).

As indicated above, the Veteran contends that he is unable to walk and is wheelchair bound as a result of a total hip replacement surgery and the subsequent standard rehabilitation procedures undertaken at the Gainesville VA Medical Center in October 2008.  He has explained that he was forced to put weight on the hip joint which caused bilateral knee disabilities.

VA medical treatment record dated from October 2008 show that the Veteran underwent a total right hip replacement on October 8, 2008.  Following surgery deemed successful, he was prescribed physical therapy.  It was indicated that partial weight-bearing exercises were allowed.  Discharge instructions also noted that the Veteran remain partial-weight bearing and use a walker to ambulate.

Private outpatient treatment records from NHC Home Care dated from March 2010 to October 2010 that the Veteran was undergoing therapy for assistance with standing and walking.

A VA examination report dated in June 2015 shows that the VA examiner reviewed the evidence of record and provided a synopsis as follows:

According to the preoperative note of October 8, 2008, the Veteran had a prior right total hip arthroplasty installed on 1986.  However by 2008 it needed to be replaced as the Veteran was noting the presence of pain along with protrusion of the cup with significant osteolysis according to an imaging study.  Informed consent was provided by the Veteran on September 15, 2008.  A revision of the total hip arthroplasty was performed on October 8, 2008, with no complications relayed according to the October 8, 2008, surgical procedure note.  According to the discharge summary of October 15, 2008, the Veteran was discharged from the hospital on October 12, 2008.  His right hip status was convalescing to the point where his needs could be addressed on an outpatient basis with physical therapy.  The discharge instructions provided to the Veteran were that he was to remain on partial weight gearing on the right leg and to use a walker to ambulate at all times for the time being.  Other hip precautions were also relayed to the Veteran by  the Physical Therapy service as well.  Follow up visits by the Orthopedic service and care while in the extended care nursing home did ensue after his hospital discharge.  The Veteran was on partial weight bearing status until January 26, 2009, when it was mentioned that the Veteran could advance his partial weight bearing to full weight bearing gradually over the next three weeks with a new rollator walker ordered.  The Veteran had been  complaining of left knee pain at the time with X-rays revealing the presence of severe tricompartmental degenerative changes.  However he right total hip arthroplasty by the imaging study revealed that it was well fixed with the stem having no signs of loosening.  The Veteran did have severe degenerative joint disease of the left knee on an imaging study in June, 2008. He also had severe degenerative joint disease on a study on June 1, 2009.  On June 1, 2009, the Veteran was seen by the Orthopedic clinic, was found to have his right hip operative site healed very well, and that the Veteran could have full weight bearing.  The Orthopedic note of July 14, 2009, reported that the Veteran was having issues of flexion contractures of both knees. He had been receiving physical therapy for his knees until recently and was making progress until it was discontinued.  The physical therapy was reordered on July 14, 2009, for the Veteran and continued thereafter. However, the physical therapy note of August 27, 2012, records that the Veteran still had difficulties with flexion contractures of both knees due to issues of being immobilized.  By October 26, 2012, the Veteran had cancelled four sessions and was discharged from their service due to the lack of follow up.

The examiner opined that the claimed disability of the residuals of the status post total right hip replacement was less likely than not caused by, or a result of the
VA treatment at issue.  The examiner explained that the Veteran's issues with the residuals of the total hip replacement had to do with his bilateral knee degenerative changes and the bilateral flexion contractures of the knees.  The bilateral knee degenerative changes were long standing and predated the most recent hip operation October 2008.  The flexion contractures that he developed after the hip operation were due to his immobility.  The notes do state that he had been informed by the physical therapy service and the Orthopedic that he was permitted to do partial weight bearing.  He was provided with gait assist devices.  Part of the reason that he was not more mobile arose from the knee pains due to his degenerative joint disease.

In an addendum to the June 2015 VA examination report received in August 2016, the same VA examiner concluded that following review of the Veteran's electronic record, to include additional documents submitted after June 29, 2015, there was still no change in the opinion that were originally rendered in June 2015.

Following a review of the record, the Board finds that the preponderance of the evidence demonstrates that the Veteran did not have an increase in disability resulting from the October 2008 right hip replacement surgery and follow-up care administered thereafter, as a result of VA medical treatment.  As the Veteran did not sustain additional disability as a result of VA medical treatment, service connection under 38 U.S.C.A. §  1151  cannot be established.

In this regard, the Board has considered the aforestated medical opinions addressing the merits of the Veteran's claim and has placed significant probative value on the June 2015 and August 2016 VA medical opinions that concluded it was less likely than not that additional disability was caused by, or a result of VA treatment.  These opinions were fully informed of the pertinent factual premises of the case, provided a fully articulated opinion, and included a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In reaching this decision, the Board recognizes the Veteran's sincere belief that his claimed disability is the result of inappropriate post-operative care provided by the VA medical facility.  However, there is no evidence that the Veteran has any medical training, and while laymen are competent to provide opinions in certain situations, the Veteran is not competent to provide evidence as to more complex medical questions such as whether additional disability results from right hip surgery or other causes, including pre-existing knee disability, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the Veteran has not provided any competent medical evidence to rebut the June 2015 or August 2016 opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Therefore, as the most probative medical opinion has determined that there is no relationship between the Veteran's asserted additional residuals of right hip replacement surgery and VA treatment, entitlement to compensation under the provisions of 38 C.F.R. § 1151 must be denied.


ORDER

Compensation under 38 USCA § 1151 for residuals of right hip replacement surgery is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


